mo-/*
                               ELECTRONIC RECORD




COA#       12-13-00253-CR                        OFFENSE:        21.1


          Joseph Edward Sullivan v. The
STYLE:    state of Texas                         COUNTY:         Smith

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    7th District Court


DATE: 02/11/2015                 Publish: NO     TC CASE #:      007-1018-12




                        IN THE COURT OF CRIMINAL APPEALS


         Joseph Edward Sullivan v. The State
STYLE:   of Texas                                     CCA#:           3L7fl-/r
     APP/IU^AUT^                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         ?ar^3                    :                   JUDGE:

DATE:        /It//&/?&&-                              SIGNED:                         PC:

JUDGE:         /?/^[ /UtsLc^—-                        PUBLISH:                        DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                               ELECTRONIC RECORD